DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 15, 17, 19-22, 25-28, 31, 32, 35, 36, 38-42, 44, 47, 48, and 50-53 were amended and claims 1, 5-8, 10-14, 23, 24, and 56 were canceled in the response filed on 12/22/2020.  Claims 15, 17-22, 25-28, 30-42, 44-55, and 57-61 are currently pending and under examination.
Withdrawn Claim Rejections
	In the response filed on 12/22/2020, the Applicant canceled claims 1, 5-8, 10-14, 23, 24, and 56, therefore the: i) 35 USC 112a new matter rejection of claims 1, 5-8, 10-14, and 56 (see p. 9-11 of the OA dated 7/22/2020); ii) the 35 USC 102(a)(1) rejection of claims 1, 5-8, and 10-14 as being anticipated by RN 2036868-48-9 (see p. 19-20 of the OA dated 7/22/2020); and iii) the 35 USC 103 rejection of claim 56 as being unpatentable over RN 2036868-48-9 (see p. 20-24 of the OA dated 7/22/2020) are moot.
Modified Claim Objections
 	The Applicant’s amendments, filed on 12/22/2020, were sufficient to overcome some of the objections of record (see p. 4-9 of the OA dated 7/22/2020), but not all.  Therefore unless the objection has been repeated below it has been overcome.
Claims 15, 20, 22, 25, 27, 28, 35, 39, 40, 42, 48, and 57-61 are objected to because of the following informalities:  in lines 2-3 of claim 42, the phrase “mixtures of claims 57-61 (see p. 4 of the OA dated 7/22/2020).
The Examiner generally notes that the claims are replete with improperly phrased Markush groups/alternative limitations.  The claims should be amended to include conventional Markush language, for example, “wherein R is a material selected from the group consisting of A, B, C and D” or “wherein R is A, B, C or D”. (see MPEP 2173.05(h) and 803.02).  The claims are lengthy, but the Examiner has attempted to highlight all of the deficiencies below.  
The Markush group in line 5 claim 20, which is missing the word –and—between the penultimate (C1-6 hydroxyalkyl) and final (C1-6 heteroalkyl) options of said Markush group (see p. 5 of the OA dated 7/22/2020).  This issue also occurs in (see p. 5-6 of the OA dated 7/22/2020):
i) the Markush group for R51 in claim 25 (see penultimate line of said Markush group with respect to the substituents on R51; ie the word –and—should be inserted between the limitations “6-10 membered aryl” and “5-10 membered heteroaryl”);
ii) the Markush group for R49 in claim 25 (see line 7 of said Markush group, which lists the substituents on R49);
iii) the Markush group for R55 in claim 25 (penultimate line of said Markush group, which lists the substituents on R55);
iv) the Markush group for R47 in claim 27 (see line 4);
v) the Markush group for R44 in claim 35 (see line 5, which lists the substituents on R44);
71 in claim 42 (the penultimate line which refers to the substituents on R71);
vii) the Markush group for R69 in claim 42 (see line 7, which refers to the substituents on R69);
viii) the Markush group for R63 and R64 in claim 42 (penultimate line, which refers to the substituents on R63 and R64); and
 ix) the Markush group for R75 in claim 48 (final line).
Claim 42 stands objected to for missing a period at the end of the claim and Claim 48 stands objected to for comprising multiple periods (see limitation “-F.” in line 3) (see p. 7 of the OA dated 7/22/2020).
Claim 15 is additionally objected to because in the Markush group defining R24 in the first proviso (line 6 of said proviso), the claim reads “wherein C7-12 cycloalkyl…”.  There is a word(s) missing after the word “wherein” (such as –the—, –said—, or –each of the--) (see p. 7 of the OA dated 7/22/2020).  This issue also occurs in the following Markush groups (see p. 7 of the OA dated 7/22/2020):
i) the Markush group defining R23 in the second proviso (line 6 of said proviso) of claim 15;
ii) the Markush group defining R24 in claim 20 (line 5);
iii) the Markush group defining R44 in the proviso (line 6 of said proviso) of claim 25;
iv) the Markush groups in claims 39 and 40 (lines 3-4); and
v) the Markush group defining R75 in claim 42 (line 5 of said Markush group).
claim 22, in the penultimate line the word “of” should be deleted and replaced by –a—(see p. 8 of the OA dated 7/22/2020).
In claim 25, line 4 of the Markush group defining R55, the word “or” at the end fo the line should be deleted.
In the penultimate line of claim 28, the comma at the end of the limitation “C1-6 haloalkoxy,” should be deleted.
In line 4 of the Markush group defining R75 in claim 42, the limitation “- -SH” should be deleted and replaced by -- -SH --.  In line 5 of the same Markush group the limitation “-C(O)NR666R66 and C(O)OR66,” should be deleted and replaced by:
   – -C(O)NR66R66 and –C(O)OR66 – (see p. 8 of the OA dated 7/22/2020).
In line 6 of the Markush group defining R68 in claim 42, the limitation NR73R73 should be amended to read -- –NR73R73 -- (see p. 8 of the OA dated 7/22/2020).  
Appropriate correction is required.
Modified Claim Rejections - 35 USC § 112b-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The response filed on 12/22/2020 was sufficient to overcome most of the 35 USC112b rejections of record (see p. 12-19 of the OA dated 7/22/2020).  Therefore unless the rejection has been repeated below it is withdrawn.
Claims 21 and 22 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "R34 is selected from…, wherein the…are optionally substituted with one or more R36 groups" in lines 3-6.  There is insufficient antecedent basis for this limitation in the claim because claim 15, from which claim 21 should ultimately depend, recites that the options recited as being capable of being substituted in R34 can only be substituted by R35 groups.  Some of the options set forth in the Markush group defining R35 can be substituted by R36, but the selected options set forth for R34 in the claim cannot be directly substituted by R36 (see p. 16-17 of the OA dated 7/22/2020). Claim 22 is rejected for depending from an indefinite claim and failing to cure the deficiency.
Allowable Subject Matter
Claims 54 and 55 are allowed.
Claims 15, 17-20, 25-28, 30-42, 44-53, and 57-61 are objected to and claims 21 and 22 are rejected under 35 USC 112b, but are also free from the prior art for the reasons set forth on p. 24-27 of the OA dated 7/22/2020.
Conclusion
The Examiner notes that calls were made to the Applicant on 1/8/2021 and 1/11/2021 in order to by-pass the instant final OA however neither call was returned.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622